     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 1 of 58 PageID #:1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS

SUSAN WOERTH MILLER, FAURUM
SANKARI, ANGELA HEIMGARTNER,
MICHAEL WACHALA, MARY BETH
PREUSS, ERIC TERHAERDT, PATRICIA
WALSH, AND SHEILA EARLY,                           Civil Action No. ___________
individually and as representatives of
classes of participants and beneficiaries on
behalf of the Astellas US Retirement and           COMPLAINT—CLASS ACTION
Savings Plan,

                           Plaintiffs,             JURY TRIAL DEMANDED

v.

ASTELLAS US LLC, THE BOARD OF
DIRECTORS OF ASTELLAS US LLC, THE
ASTELLAS RETIREMENT PLAN
ADMINISTRATIVE COMMITTEE, AON
HEWITT INVESTMENT CONSULTING,
INC. (NKA AON INVESTMENTS USA,
INC.), AND JOHN DOES 1–14,

                    Defendants.

                                   COMPLAINT

      1.     Plaintiffs Susan Woerth Miller, Faurum Sankari, Angela Heimgartner,

Michael Wachala, Mary Beth Preuss, Eric Terhaerdt, Patricia Walsh, and Sheila

Early, individually and as representatives of classes of participants and

beneficiaries of the Astellas US Retirement and Savings Plan, bring this action

under 29 U.S.C. §1132(a)(2) and (a)(3) on behalf of the Plan against Defendants

Astellas US LLC, the Board of Directors of Astellas US LLC, the Astellas

Retirement Plan Administrative Committee, Aon Hewitt Investment Consulting,

Inc. (nka Aon Investments USA, Inc.), and John Does 1–14, for breach of fiduciary
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 2 of 58 PageID #:2




duties and prohibited transactions under ERISA. 1

      2.     The marketplace for retirement plan services is established and

competitive. Large defined contribution plans, like the Plan, have tremendous

bargaining power to obtain high quality, low-cost investment management services.

As fiduciaries to the Plan, Defendants are obligated to act for the exclusive benefit

of Plan participants and beneficiaries and to ensure that Plan expenses are

reasonable and the Plan’s investments are prudent. These duties are the “highest

known to the law”, and must be discharged with “an eye single to the interests of

the participants and beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272

n.8 (2d Cir. 1982). Instead of acting in the exclusive best interest of participants,

Aon Hewitt acted in its own interest by causing the Plan to invest in Aon Hewitt’s

proprietary collective investment trusts, which benefitted Aon Hewitt at the

expense of Plan participants’ retirement savings. The Astellas Defendants also

failed to use the Plan’s bargaining power to negotiate reasonable fees, which caused

unreasonable expenses to be charged to the Plan and participants for investment

management services.

      3.     To remedy these breaches of duty, Plaintiffs, individually and as

representatives of classes of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) and (a)(3) to enforce

Defendants’ personal liability under 29 U.S.C. §1109(a) to make good to the Plan all


 1  The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461. All Defendants
are collectively referred to as “Defendants”. Aon Hewitt Investment Consulting, Inc. is
referred to as “Aon Hewitt”. Astellas US LLC is referred to as “Astellas”. The Astellas-
affiliated defendants are collectively referred to as the “Astellas Defendants.”


                                            2
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 3 of 58 PageID #:3




losses resulting from each breach of fiduciary duty and to restore to the Plan profits

made through Defendants’ use of Plan assets. In addition, Plaintiffs seek equitable

or remedial relief for the Plan as the Court may deem appropriate.

                           JURISDICTION AND VENUE

      4.      Subject-matter jurisdiction. This Court has exclusive jurisdiction

over the subject matter of this action under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

§1331 because it is an action under 29 U.S.C. §1132(a)(2).

      5.      Venue. This District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district where the Plan

is administered, where at least one of the alleged breaches took place, and where at

least one defendant resides or may be found.

      6.      Standing. An action under §1132(a)(2) allows recovery only for a plan

and does not provide a remedy for individual injuries distinct from plan injuries.

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan is the victim

of any fiduciary breach and the recipient of any recovery. Id. at 254. Section

1132(a)(2) authorizes any participant, fiduciary, or the Secretary of Labor to bring a

civil action to seek relief on behalf of a plan. 29 U.S.C. §1132(a)(2). As explained in

detail below, the Plan suffered millions of dollars in losses resulting from

Defendants’ fiduciary breaches and remains exposed to harm and continued future

losses, and those injuries may be redressed by a judgment of this Court in favor of

Plaintiffs. To the extent the Plaintiffs must also show an individual injury, each

Plaintiff has suffered such an injury, in at least the following ways:

           a. The named Plaintiffs suffered harm to their individual accounts as a


                                           3
Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 4 of 58 PageID #:4




       result of Defendants’ fiduciary breaches. During the proposed class

       period, Plaintiffs Miller, Preuss and Sankari invested in each of the

       Aon Hewitt collective investment trusts provided in the Plan. Plaintiffs

       Wachala and Walsh invested in each of the Aon Hewitt funds with the

       exception of the Aon Hewitt Inflation Strategy Fund. Plaintiff

       Terhaerdt invested in the Aon Hewitt Large Cap Equity Fund, the Aon

       Hewitt Small & Mid Cap Equity Fund, and the Aon Hewitt Non-U.S.

       Equity Fund. And Plaintiff Early invested in the Aon Hewitt Non-U.S.

       Equity Fund and the Aon Hewitt Small & Mid Cap Equity Fund. By

       providing the Aon Hewitt collective investment trusts, Defendants

       caused millions of dollars in performance losses to all participants who

       invested in these funds.

    b. The named Plaintiffs suffered harm to their individual accounts as a

       result of the Astellas Defendants selecting and retaining higher-cost

       shares of the Plan’s investments, including the Aon Hewitt collective

       investment trusts. Plaintiff Sankari also invested in the higher-cost

       shares of the BlackRock Equity Index Fund and the BlackRock MSCI

       ACWI Ex-U.S. Index Fund, Plaintiff Heimgartner invested in the

       higher-cost shares of a J.P. Morgan SmartRetirement Passive Blend

       target date fund, and Plaintiff Early invested in the higher-cost shares

       of the T. Rowe Price Health Sciences Fund. Had the Astellas

       Defendants provided the lowest-cost shares of the Plan’s investments,




                                    4
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 5 of 58 PageID #:5




              the Named Plaintiffs’ and every participant’s account would have had

              fewer investment management fees deducted and would have been of

              higher value in light of those fees and the investment return on those

              fees.

                                      PARTIES

                  The Astellas US Retirement and Savings Plan

        7.    The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34) in which certain

employees of Astellas and its affiliates may participate.

        8.    The Plan is established and maintained under a written document in

accordance with 29 U.S.C. §1102(a)(1), last amended and restated on October 1,

2016.

        9.    Under the Plan, participants are responsible for investing their

individual accounts and will receive in retirement only the current value of that

account, which will depend on the amount contributed to the account by the

employee and employer, and the performance of investment options net of fees and

expenses. Plan fiduciaries control what investment options are provided in the Plan

and the Plan’s fees and expenses.

        10.   As of December 31, 2013, the Plan had $623 million in net assets and

3,796 participants with account balances. By December 31, 2018, the Plan had

grown to $932 million in net assets and 3,967 participants with account balances.

The Plan’s size gave it substantial bargaining power to command very low

investment management fees for its participants.


                                          5
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 6 of 58 PageID #:6




                                     Plaintiffs

      11.    Susan Woerth Miller is a former employee of Astellas. She resides in

Dublin, Ohio. She is a participant in the Plan under 29 U.S.C. §1002(7) because she

and her beneficiaries are or may become eligible to receive benefits under the Plan.

      12.    Faurum Sankari is a former employee of Astellas. She resides in

Irvine, California. She was a participant in the Plan until she withdrew her

investments during 2019. However, she is still a “participant” under 29 U.S.C.

§1002(7) for the purposes of bringing this action on behalf of the Plan under 29

U.S.C. §1132(a)(2) because she is eligible to receive her share of the amount by

which her account would have been greater had Defendants not breached their

fiduciary duties.

      13.    Angela Heimgartner is a former employee of Astellas. She resides in

Highland Park, Illinois. She is a participant in the Plan under 29 U.S.C. §1002(7)

because she and her beneficiaries are or may become eligible to receive benefits

under the Plan.

      14.    Michael Wachala is a former employee of Astellas. He resides in

Lowell, Massachusetts. He was a participant in the Plan until the end of 2019.

However, he is still a “participant” under 29 U.S.C. §1002(7) for the purposes of

bringing this action on behalf of the Plan under 29 U.S.C. §1132(a)(2) because he is

eligible to receive his share of the amount by which his account would have been

greater had Defendants not breached their fiduciary duties.

      15.    Mary Beth Preuss is a former employee of Astellas. She resides in

Parkville, Missouri. She is a participant in the Plan under 29 U.S.C. §1002(7)


                                          6
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 7 of 58 PageID #:7




because she and her beneficiaries are or may become eligible to receive benefits

under the Plan.

        16.   Eric Terhaerdt is a former employee of Astellas. He resides in

Glenview, Illinois. He is a participant in the Plan under 29 U.S.C. §1002(7) because

he and his beneficiaries are or may become eligible to receive benefits under the

Plan.

        17.   Patricia Walsh is a former employee of Astellas. She resides in

Brentwood, Tennessee. She was a participant in the Plan until approximately

December 2019. However, she is still a “participant” under 29 U.S.C. §1002(7) for

the purposes of bringing this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) because she is eligible to receive her share of the amount by which her

account would have been greater had Defendants not breached their fiduciary

duties.

        18.   Sheila Early is a former employee of Astellas. She resides in Ozark,

Missouri. She is a participant in the Plan under 29 U.S.C. §1002(7) because she and

her beneficiaries are or may become eligible to receive benefits under the Plan.

                                    Defendants

        19.   Astellas US LLC (“Astellas”) is a pharmaceutical product

manufacturing limited liability company headquartered in Northbrook, Illinois and

incorporated in Delaware. Astellas is a subsidiary of Astellas Pharma US Inc.

Astellas Pharm US Inc. is an affiliate of Astellas Pharma, Inc., a Japanese

corporation headquartered in Tokyo, Japan.

        20.   Astellas is the Plan sponsor under 29 U.S.C. §1102(a)(1) and Plan


                                          7
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 8 of 58 PageID #:8




administrator under 29 U.S.C. §1002(16). The Plan document presently designates

Astellas as a named fiduciary and plan administrator under 29 U.S.C. §1102(a)(2)

with full power and authority to manage and administer the Plan. As alleged

herein, Astellas exercises discretionary authority or discretionary control respecting

the management of the Plan, exercises authority or control respecting the

management or disposition of Plan assets, and/or has discretionary authority or

discretionary responsibility in the administration of the Plan and is a fiduciary

under 29 U.S.C. §1002(21)(A)(i) and (iii).

       21.    The Board of Directors of Astellas (“Astellas Board”) oversees the

overall governance of the Plan and has discretionary authority or control over the

selection, monitoring, and removal of Plan investments. The Astellas Board

exercises discretionary authority or discretionary control respecting the

management of the Plan, exercises authority or control respecting the management

or disposition of Plan assets, and/or has discretionary authority or discretionary

responsibility in the administration of the Plan and is a fiduciary under 29 U.S.C.

§1002(21)(A)(i) and (iii).

       22.    The Astellas Retirement Plan Administrative Committee

(“Administrative Committee”) is a named fiduciary of the Plan under 29 U.S.C.

§1102(a)(2) and was formed by Astellas to administer the Plan. In addition to being

a named fiduciary, the Administrative Committee entered into an investment

management agreement on behalf of the Plan, which appointed Aon Hewitt as the

Plan’s discretionary investment manager as defined by 29 U.S.C. §1002(38).




                                             8
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 9 of 58 PageID #:9




      23.    John Does 1–14 are unknown members of the Astellas Board and the

Administrative Committee who exercise discretionary authority or discretionary

control respecting the management of the Plan or exercise authority or control

respecting the management or disposition of its assets, and have or had

discretionary authority or discretionary responsibility in the administration of the

Plan and are fiduciaries under 29 U.S.C. §1002(21)(A)(i) and (iii).

      24.    Because the Astellas individuals and entities described above acted as

alleged herein as agents of Astellas, these defendants are collectively referred to

hereafter as the “Astellas Defendants” unless otherwise indicated.

      25.    Aon Hewitt Investment Consulting, Inc. (“Aon Hewitt”) is a registered

investment adviser under the Investment Advisers Act of 1940 with its principal

place of business in Chicago, Illinois. In March 2020, the firm began operating as

Aon Investments USA, Inc. From at least 2010 through August 25, 2016, Aon

Hewitt (then known as Hewitt EnnisKnupp, Inc.) was a fiduciary to the Plan

because it rendered investment advice for a fee with respect to the Plan. 29 U.S.C.

§1002(21)(A)(ii). Effective August 26, 2016, Astellas and the Administrative

Committee appointed Aon Hewitt as the Plan’s discretionary investment manager

as defined by 29 U.S.C. §1002(38).

      26.    As alleged herein, prior to August 26, 2016, Aon Hewitt rendered

investment advice for a fee with respect to the Plan’s assets, or had authority or

responsibility to do so, and was a fiduciary under 29 U.S.C. §1002(21)(A)(ii), and

separately, since August 26, 2016, Aon Hewitt has been the investment manager




                                           9
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 10 of 58 PageID #:10




and a fiduciary under 29 U.S.C. §1002(38), with the power to manage, acquire, or

dispose of any asset of the Plan.

                         ERISA’S FIDUCIARY STANDARDS

        27.   ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. §1104(a), states, in relevant part,

that:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the
        interest of the participants and beneficiaries and –

              (A)     for the exclusive purpose of

                      (i) providing benefits to participants and their beneficiaries; and
                      (ii) defraying reasonable expenses of administering the plan;

              [and]

              (B)     with the care, skill, prudence, and diligence under the
                      circumstances then prevailing that a prudent man acting in a
                      like capacity and familiar with such matters would use in the
                      conduct of an enterprise of like character and with like aims.

        28.   Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including, but not limited to, the selection of plan investments and

service providers, must act prudently and for the exclusive benefit of participants in

the plan, monitor the funds in the plan and remove imprudent or excessively

expensive funds. Fiduciaries cannot act for the benefit of third parties, including

service providers to the plan such as recordkeepers, affiliated businesses, brokerage

firms, or managed account service providers and those who provide investment

products. Fiduciaries must ensure that the amount of fees paid to service providers



                                            10
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 11 of 58 PageID #:11




is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also

29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive purposes of

providing benefits to participants in the plan and their beneficiaries and defraying

reasonable expenses of administering the plan”).

      29.     An ERISA “trustee has a continuing duty to monitor trust investments

and remove imprudent ones.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015).

Prudence requires a review at “regular intervals.” Id. When making investment

decisions, an ERISA fiduciary “is duty-bound ‘to make such investments and only

such investments as a prudent [person] would make of his own property[.]’” In re

Unisys, 74 F.3d 420, 434 (3d Cir. 1996) (quoting RESTATEMENT (SECOND) OF TRUSTS

§227 (1959)). “[T]he duty to conduct an independent investigation into the merits of

a particular investment” is “the most basic of ERISA’s investment fiduciary duties.”

Id. at 435.

      30.     A defined contribution plan fiduciary cannot “insulate itself from

liability by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility

for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009).

Instead, fiduciaries must “initially determine, and continue to monitor, the

prudence of each investment option available to plan participants.” DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original); see also 29

C.F.R. §2550.404a-1; DOL Adv. Op. 98-04A; DOL Adv. Op. 88-16A. Fiduciaries have

“a continuing duty to monitor investments and remove imprudent ones” within a




                                           11
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 12 of 58 PageID #:12




reasonable time. Tibble, 135 S. Ct. at 1828–29.

      31.    ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

      In addition to any liability which he may have under any other provisions of
      this part, a fiduciary with respect to a plan shall be liable for a breach of
      fiduciary responsibility of another fiduciary with respect to the same plan in
      the following circumstances:

             (1)    if he participates knowingly in, or knowingly undertakes to
                    conceal, an act or omission of such other fiduciary, knowing such
                    act or omission is a breach; [or]

             (2)    if, by his failure to comply with section 1104(a)(1) of this title in
                    the administration of his specific responsibilities which give rise
                    to his status as a fiduciary, he has enabled such other fiduciary
                    to commit a breach; or

             (3)    if he has knowledge of a breach by such other fiduciary, unless
                    he makes reasonable efforts under the circumstances to remedy
                    the breach.

                              BACKGROUND FACTS

      32.    “Defined contribution plans dominate the retirement plan scene

today.” LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private

sector, such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974. The consulting firm

Towers Watson studied Fortune 100 companies from 1985 to 2012 and found that

the type of retirement plan offered by the companies has essentially flipped over the




                                           12
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 13 of 58 PageID #:13




last three decades. 2 The survey found that whereas in 1985, 89 of the Fortune 100

companies offered a traditional defined benefit plan, in 2012, only eleven of the

Fortune 100 companies offered defined benefit plans to newly hired employees.

Defined contribution plans have become America’s retirement system.

       33.   A fundamental difference between traditional pension plans and

defined contribution plans is that in the former, the employer’s assets are at risk.

Because the employer is responsible for funding the pension plan to satisfy its

commitments to employees, it bears all investment risks. In a defined contribution

plan, the employees and retirees bear all investment risks.

       34.   Each participant in a defined contribution plan has an individual

account and directs plan contributions into one or more investment alternatives in a

lineup chosen by the plan’s fiduciaries. “[P]articipants’ retirement benefits are

limited to the value of their own individual investment accounts, which is

determined by the market performance of employee and employer contributions,

less expenses.” Tibble, 135 S. Ct. at 1826. Plan expenses can “significantly reduce

the value of an account in a defined-contribution plan.” Id. The fees assessed to

participants are generally attributable to two types of services: plan administration

and investment management.

       35.   The plan’s fiduciaries have control over these expenses. The fiduciaries

are responsible for hiring administrative service providers and negotiating and

approving their compensation. The fiduciaries also have exclusive control over the


 2Towers Watson, Retirement Plan Types of Fortune 100 Companies in 2012, TOWERS
WATSON RESEARCH INSIDER, Oct. 2012.


                                          13
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 14 of 58 PageID #:14




menu of investment alternatives to which participants may direct the assets in

their accounts. The investment alternatives each have their own fees, usually

expressed as a percentage of assets under management, or “expense ratio.” For

example, if a fund deducts 1.0% of fund assets each year in fees, the fund’s expense

ratio would be 1.0%, or 100 basis points (“bps”). (One basis point is equal to 1/100th

of one percent.) The fees deducted from a fund’s assets reduce the value of the

shares and hence reduce the returns that participants receive on their investments.

       36.   These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year

career makes a difference of 28% in savings at retirement. 3 Over a 40-year career,

this difference in fees can reduce a participant’s retirement savings by almost

$500,000, as shown in the following graph. 4




 3  U.S. Dept. of Labor, A Look at 401(k) Plan Fees, at 2 (Sept. 2019),
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf.
  4 Michael Bird, Pandemic Highlights Reasons for Reviewing Plan Fees, PLANSPONSOR,

May 15, 2020, https://www.plansponsor.com/pandemic-highlights-reasons-reviewing-plan-
fees/.


                                          14
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 15 of 58 PageID #:15




      37.    Academic and financial industry literature demonstrate that high

expenses are not correlated with superior investment management. Indeed, funds

with high fees on average perform worse than less expensive funds even on a pre-fee

basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. ECON. BEHAV. & ORG.

871, 873 (2008); see also Jill E. Fisch, Rethinking the Regulation of Securities

Intermediaries, 158 U. PA. L. REV. 1961, 1993 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is

the fund’s expense ratio”).

      [T]he empirical evidence implies that superior management is not
      priced through higher expense ratios. On the contrary, it appears that
      the effect of expenses on after-expense performance (even after
      controlling for funds’ observable characteristics) is more than one-to-
      one, which would imply that low-quality funds charge higher fees.
      Price and quality thus seem to be inversely related in the market for
      actively managed mutual funds.

Gil-Bazo & Ruiz-Verdu, When Cheaper is Better, at 883.

      38.    Accordingly, fiduciaries of defined contribution plans must engage in a


                                          15
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 16 of 58 PageID #:16




rigorous process to control costs and ensure that participants pay no more than a

reasonable level of fees. This is particularly true for large defined contribution plans

which have the bargaining power to obtain the highest level of service and the very

lowest fees. The fees available to these plans are orders of magnitude lower than

the much higher retail fees available to small investors.

      39.    The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans and

collecting the highest amount possible for plan-related services. For each additional

dollar in fees paid to a service provider, participants’ retirement savings are directly

reduced by the same amount, and participants lose the potential for those lost

assets to grow over the remainder of their careers through investment returns. The

level of diligence used by plan fiduciaries to control, negotiate, reduce the plan’s

fees, and safeguard plan assets directly affects participants’ retirement security.

      40.    Fiduciaries must be cognizant of service providers’ self-interest in

maximizing fees, and cannot simply accede to the providers’ desires and

recommendations to include the provider’s proprietary funds and services that will

maximize the provider’s fees without negotiating or considering alternatives. In

order to act in the exclusive interest of participants and not in the service providers’

interest, fiduciaries must conduct their own independent investigation into the

merits of a particular investment or service by considering alternatives.




                                           16
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 17 of 58 PageID #:17




              DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

 I.     Defendants restructured the Plan in 2016 by replacing established
        funds with Aon Hewitt’s proprietary collective investment trusts.

        41.    The Astellas Defendants initially hired Aon Hewitt to provide

investment advisory services with respect to the Plan. Effective August 26, 2016,

Astellas and the Administrative Committee expanded that responsibility and

appointed Aon Hewitt as the discretionary investment manager for the Plan with

discretion over the selection, retention and removal of Plan investments. The

Astellas Defendants retained the fiduciary responsibility to ensure that Aon Hewitt

carried out its fiduciary obligations loyally and prudently, and had the duty to

prevent any fiduciary breach in the selection and removal of Plan investments.

        42.    Astellas and the Administrative Committee did not require that Aon

Hewitt consider all prudent investment vehicles that were available to the Plan

prior to making any investment decision. In direct violation of their fundamental

fiduciary obligations, Astellas and the Administrative Committee expressly agreed

to allow Aon Hewitt to select for the Plan exclusively from its proprietary Aon

Hewitt collective investment trusts, and agreed that Aon Hewitt had no obligation

to consider non-proprietary investment vehicles for the Plan. Although Aon Hewitt

acted as the Plan’s discretionary investment manager over the Plan’s investments,

Astellas retained the authority to request that Aon Hewitt retain any Plan

investment not recommended by Aon Hewitt for inclusion in the Plan.

        43.    After Aon Hewitt became the Plan’s discretionary investment

manager, on or about October 3, 2016, Defendants restructured the Plan. The



                                          17
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 18 of 58 PageID #:18




Astellas Defendants “partnered with Aon Hewitt” to develop a new investment

lineup for Plan participants. With one exception (T. Rowe Price Health Sciences

mutual fund), Defendants removed all of the Plan’s mutual funds (9 in total) and

replaced them with six collective investment trusts. Five of those collective

investment trusts were Aon Hewitt’s proprietary collective trusts: the Aon Hewitt

Large Cap Equity Fund, the Aon Hewitt Small & Mid Cap Equity Fund, the Aon

Hewitt Non-U.S. Equity Fund, the Aon Hewitt Inflation Strategy Fund, and the

Aon Hewitt Core Plus Bond Fund. (The Plan’s Aon Hewitt funds no longer include

“Aon Hewitt” in the fund name.) Defendants also replaced five of the Plan’s

BlackRock collective investment trusts with those managed by State Street Global

Advisors Trust Company (SSgA).

      44.    Collective investment trusts are investment vehicles maintained by a

bank that consist of pooled assets of “retirement, pension, profit sharing, stock

bonus or other trusts exempt from Federal income tax”. 29 C.F.R. §9.18(a)(2). A

collective investment trust is similar to a mutual fund or other pooled investment

vehicle because it also invests in a variety of securities to create a diversified

investment portfolio.

      45.    As a non-depository bank, Aon Trust Company LLC maintains the Aon

Hewitt collective investment trusts and is the trustee of the funds. Both Aon Trust

Company and Aon Hewitt are wholly owned subsidiaries of Aon Consulting, Inc.

Aon Trust Company hired Aon Hewitt—effectively hired itself—as the investment

adviser to perform investment advisory and investment management services with




                                           18
     Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 19 of 58 PageID #:19




respect to each fund.

       46.   Aon Trust Company and Aon Hewitt did not offer collective investment

trusts to investors until October 2013. 5 Prior to that date, Aon Hewitt had not

served as an investment manager of any collective investment trust provided to

defined contribution plans. Aon Hewitt therefore had a limited track record as an

investment manager prior to the inclusion of the Aon Hewitt funds in the Plan.

       47.   Aon Hewitt does not actually manage the assets of the Aon Hewitt

collective investment trusts. Aon Hewitt hires one or more unaffiliated investment

managers (or sub-advisors) to do the actual investing. Upon hiring the manager or

sub-advisor, the assets of the Aon Hewitt collective investment trusts are invested

in other investment vehicles, such as a mutual fund or collective investment trust,

managed by the unaffiliated investment manager. Aon Hewitt collects an

investment “advisory” fee charged to fund investors for its services in hiring the

manager or sub-advisor, and Aon Trust Company charges an additional trustee fee.

This structure results in investors paying multiple layers of fees, including an

investment “advisory” fee to Aon Hewitt even though Aon Hewitt is not doing the

actual selection of securities.

       48.   Defendants failed to conduct an independent investigation into the

merits of the Aon Hewitt collective investment trusts prior to placing them in the

Plan. Besides being Aon Hewitt funds selected by Aon Hewitt, the funds had a



 5 E.g., Aon Hewitt Collective Investment Trust Offering Statement, Oct. 2016, at 61–62
(“Oct. 2016 Offering Stmt.”); Aon Investments USA Inc., Form ADV Part 2A, Mar. 25, 2020,
at 9.


                                          19
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 20 of 58 PageID #:20




limited performance history of less than three years when Defendants decided to

include them in the Plan. Over that limited history, all of the Aon Hewitt collective

investment trusts underperformed the benchmarks selected by Aon Hewitt and

their style-specific benchmarks. They also underperformed the comparable Plan

mutual funds they replaced, which had established investment histories. As alleged

in further detail infra, placing these funds in the Plan violated prudent fiduciary

standards governing the selection, monitoring, and removal of Plan investments.

      49.    As the investment adviser of these collective investment trusts, Aon

Hewitt had a direct conflict of interest between acting in the exclusive best interest

of Plan participants as the Plan’s discretionary investment manager while also

seeking to grow its collective investment trust business and maximize its revenue

through investment advisory fees. Plan participants were not informed that Aon

Hewitt was the entity that selected these investments. Plan participants also were

not informed of the internal decision-making process that Defendants employed

prior to selecting the Aon Hewitt funds.

      50.    Following the decision to add the proprietary Aon Hewitt funds to the

Plan, Aon Hewitt has earned substantial revenue from the investment advisory fees

charged on the funds. Moreover, by causing the Plan to invest in its funds, Aon

Hewitt dramatically increased its assets under management for these funds. For

instance, the Plan’s investment in the Aon Hewitt Large Cap Equity Fund and the

Aon Hewitt Small & Mid Cap Equity Fund more than doubled the assets previously

invested these funds. Aon Hewitt’s collective investment trust business therefore




                                           20
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 21 of 58 PageID #:21




has materially benefitted from the Plan’s immediate and substantial investment of

hundreds of millions of dollars in Aon Hewitt’s proprietary funds.

II.     A prudent and loyal fiduciary would not have invested in Aon
        Hewitt’s proprietary actively managed funds, which had insufficient
        performance histories and were plainly inferior to the funds they
        replaced and other options in the market.

              The Aon Hewitt Large Cap Equity Fund (Class 1)

        51.   Effective October 3, 2016, Defendants added the proprietary Aon

Hewitt Large Cap Equity Fund (Class 1) to the Plan, which replaced the MFS Large

Cap Value (R5) (MEIKX) and the T. Rowe Price Inst’l Large Cap Core Growth Fund

(TPLGX). Defendants mapped over $90 million invested in those funds to the Aon

Hewitt Large Cap Equity Fund. 6 “Mapping” refers to the process where the fund

assets are sold, and the proceeds are transferred to the new investment option

where they are reinvested.

        52.    The Aon Hewitt Large Cap Equity Fund is still an investment option

in the Plan. Using an active investment management strategy, the Fund seeks to

achieve long-term growth of capital by investing in a diversified portfolio of

primarily large-capitalization U.S. companies. Morningstar, Inc. is a leading

provider of investment research and investment services, and is relied on by

industry professionals. Defendants informed Plan participants of each fund’s

Morningstar asset category. Morningstar classifies the Aon Hewitt Large Cap

Equity Fund in the large cap growth asset category and uses the Russell 1000



 6According to the Plan’s Form 5500, as of December 31, 2015, approximately $53 million
was invested in the T. Rowe Price fund and $38 million in the MFS fund.


                                          21
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 22 of 58 PageID #:22




Growth Index as its style-specific benchmark. The Russell 1000 Growth Index

measures the performance of the large-cap growth segment of the U.S. equity

universe. Of the 1,000 largest companies based on market cap, the index includes a

subset of those companies that exhibit higher price-to-book ratios and higher

forecasted growth values.

      53.    In an active investment strategy, the investment manager uses her

judgment in buying and selling individual securities (e.g., stocks, bonds, etc.) in an

attempt to generate investment returns that surpass a benchmark index, net of

fees, which are higher in actively managed than passively managed funds. In a

passive investment strategy, the investment manager attempts to match the

performance of a given benchmark index by holding a representative sample of

securities in that index. Because no stock selection or research is necessary for the

manager to track the index and trading is limited, passively managed investments

charge significantly lower fees for investment management services.

      54.    In light of the effect of fees on expected returns, fiduciaries must

carefully consider whether the added cost of actively managed funds is realistically

justified by an expectation of higher returns. RESTATEMENT (THIRD) OF TRUSTS ch.

17, intro. note; id. § 90 cmt. h(2). Nobel Prize winners in economics have concluded

that virtually no investment manager consistently beats the market over time after

fees are taken into account. “Properly measured, the average actively managed

dollar must underperform the average passively managed dollar, net of costs.”

William F. Sharpe, The Arithmetic of Active Management, 47 FIN. ANALYSTS J. 7, 8




                                          22
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 23 of 58 PageID #:23




(Jan./Feb. 1991); 7 Eugene F. Fama & Kenneth R. French, Luck Versus Skill in the

Cross-Section of Mutual Fund Returns, 65 J. FIN. 1915, 1915 (2010) (“After costs . . .

in terms of net returns to investors, active investment must be a negative sum

game.”).

        55.    To the extent managers show any sustainable ability to beat the

market, the outperformance is nearly always dwarfed by fund expenses. Fama &

French, Luck Versus Skill in the Cross-Section of Mutual Fund Returns, at 1931–34;

see also Russ Wermers, Mutual Fund Performance: An Empirical Decomposition

into Stock-Picking Talent, Style, Transaction Costs, and Expenses, 55 J. FIN. 1655,

1690 (2000) (“on a net-return level, the funds underperform broad market indexes

by one percent per year”).

        56.    If an individual high-cost mutual fund exhibits market-beating

performance over a short period of time, studies demonstrate that outperformance

during a particular period is not predictive of whether a mutual fund will perform

well in the future. Laurent Barras et al., False Discoveries in Mutual Fund

Performance: Measuring Luck in Estimated Alphas, 65 J. FIN. 179, 181 (2010); Mark

M. Carhart, On Persistence in Mutual Fund Performance, 52 J. FIN. 57, 57, 59

(1997) (measuring thirty-one years of mutual fund returns and concluding that

“persistent differences in mutual fund expenses and transaction costs explain

almost all of the predictability in mutual fund returns”). But the worst-performing




 7   https://www.tandfonline.com/doi/10.2469/faj.v47.n1.7.


                                              23
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 24 of 58 PageID #:24




mutual funds show a strong, persistent tendency to continue their poor

performance. Carhart, On Persistence in Mutual Fund Performance, at 57.

         57.    Accordingly, investment costs are of paramount importance to prudent

investment selection. A prudent fiduciary would not select as a plan investment

option a more-expensive actively managed fund without determining that the fund

is reasonably expected to outperform a cheaper index fund.

         58.    When making investment decisions, prudent fiduciaries of defined

contribution plans consider the performance history, portfolio manager experience,

and manager tenure of available investment alternatives. A consistent performance

history and investment strategy, among other factors, demonstrate the ability of the

investment manager to generate consistently superior long-term investment

results. At a minimum, prudent fiduciaries require a five-year performance history

for an investment option prior to its inclusion in a 401(k) plan.

         59.    The Aon Hewitt Large Cap Equity Fund did not have a sufficient

performance record when it was added to the Plan. The Fund was created on

October 1, 2013. 8 It therefore had only three years of history when it was added to

the Plan, and less than three years when Defendants decided to add it to the Plan.

As of June 30, 2016, the Aon Hewitt Fund underperformed the benchmark

identified by Aon Hewitt (S&P 500 Index) every year of its short existence,

including by 267 bps since inception. 9 In comparison to its style-specific large cap

growth benchmark (Russell 1000 Growth Index), the Aon Hewitt Fund


 8   Oct. 2016 Offering Stmt. at 62.
 9   Id.


                                           24
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 25 of 58 PageID #:25




underperformed by 100 bps in 2014, and 667 bps in 2015. Over that two-year

period, the Fund underperformed the Plan’s existing large cap growth option (the T.

Rowe Price Inst’l Large Cap Core Growth Fund). For the most recent calendar year

before it was included in the Plan, the Aon Hewitt Fund dramatically

underperformed the T. Rowe Price fund by 1,234 bps.

        60.   Prior to its removal in October 2016, the T. Rowe Price Inst’l Large

Cap Core Growth Fund was a Plan investment option since 2011. The T. Rowe Price

fund is comparable to the Aon Hewitt Large Cap Equity Fund as shown by

Defendants’ decision to map its assets to the Aon Hewitt Large Cap Equity Fund.

Like the Aon Hewitt Fund, Morningstar classifies the T. Rowe Price Inst’l Large

Cap Core Growth Fund in the large cap growth asset category and identifies the

Russell 1000 Growth Index as its style-specific benchmark. The T. Rowe Price fund

had a consistent history of outperforming its benchmark and peers. As of December

31, 2015, the fund outperformed the S&P 500 Index and its style-specific

benchmark (Russell 1000 Growth Index) over one-, five-, and ten-year periods. 10

And as of June 30, 2016, the fund outperformed the S&P 500 Index over three-,

five-, and ten-year periods. From 2011 through 2015, the T. Rowe Price fund ranked

in the top decile to quartile of its peer group for four out of those five years. T. Rowe

Price also charged fees comparable to Aon Hewitt.

        61.   The Aon Hewitt Large Cap Equity Fund was also inferior to other


 10 T. Rowe Price Institutional Equity Funds, Inc., Form N-1A, May 1, 2016,
https://www.sec.gov/Archives/edgar/data/1012968/000101296816000020/ief485b.htm#1_2;
T. Rowe Price Institutional Funds, Inc., Form N-CSR, Dec. 31, 2015,
https://www.sec.gov/Archives/edgar/data/1012968/000120677416004567/arlcc_ncsr.htm.


                                           25
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 26 of 58 PageID #:26




comparable funds in the market, such as the Vanguard Growth Index Fund (Instl)

(VIGIX), a passively managed large cap growth index fund. Like the Aon Hewitt

Large Cap Equity Fund, Morningstar classifies the Vanguard index fund in the

large cap growth asset category and uses the Russell 1000 Growth Index as its

benchmark. From 2014 through 2019, the Vanguard index fund charged 4 to 8 bps,

while Aon Hewitt charged approximately 44 to 47 bps for the Aon Hewitt Large Cap

Equity Fund (Class 1), up to 488% more. 11 For the two calendar years that the Aon

Hewitt Large Cap Equity Fund had an actual performance history, the Large Cap

Equity Fund substantially underperformed the Vanguard index alternative by 157

bps in 2014, and 433 bps in 2015. 12

        62.   Because the Aon Hewitt Large Cap Equity Fund had an insufficient

performance history and Aon Hewitt was unable to successfully manage the

strategy by generating investment returns that exceeded its style-specific

benchmark or a passively managed equivalent, Defendants failed to make a

reasoned decision that adding the actively managed Aon Hewitt Large Cap Equity

Fund to the Plan was in the best interest of Plan participants or prudent, and failed

to determine whether participants would be better served by other prudent and

better performing alternatives available to the Plan after considering all relevant




 11 Oct. 2016 Offering Stmt. at 57; Aon Hewitt Collective Investment Trust Offering
Statement, June 2019, at 65 (“June 2019 Offering Stmt.”); Astellas US Retirement and
Savings Plan Participant Disclosure Notice, May 14, 2020, at 7 (“Astellas Fee Disclosure”);
Morningstar.
 12 Unless otherwise indicated, for purposes of performance comparisons and damages

calculations in this complaint, the lower-cost Class I shares were used for the Plan’s Aon
Hewitt collective investment trusts.


                                            26
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 27 of 58 PageID #:27




factors. The decision to include the Aon Hewitt Fund in the Plan only served to

benefit Aon Hewitt.

        63.   Since the Aon Hewitt Large Cap Equity Fund was included in the

Plan, it has underperformed both its style-specific benchmark and passively

managed equivalents. By including the Aon Hewitt Large Cap Equity Fund in the

Plan, Defendants caused Plan participants to lose over $15.6 million of their

retirement savings as measured by the difference in the investment returns

between Aon Hewitt Large Cap Equity Fund and the Vanguard Growth Index Fund

(VIGIX). This is a conservative estimate of the Plan’s losses. Compared to the

performance of the T. Rowe Price Inst’l Large Cap Core Growth Fund (TPLGX),

which Defendants should have retained as the Plan’s actively managed large cap

growth option rather than using the Aon Hewitt Large Cap Equity Fund, Plan

participants lost in excess of $28.5 million of their retirement savings.

              The Aon Hewitt Small & Mid Cap Equity Fund (Class 1)

        64.   Effective October 3, 2016, Defendants added the proprietary Aon

Hewitt Small & Mid Cap Equity Fund (Class 1) to the Plan. The Aon Hewitt Fund

replaced three investment options in the Plan: the Touchstone Mid Cap Value Fund

(Instl) (TCVIX), the AMG TimesSquare Mid Cap Growth Fund (Instl) (TMDIX), and

the DFA Small Cap Fund (I) (DFSTX). Defendants mapped over $63.2 million

invested in those three funds to the Aon Hewitt Small & Mid Cap Equity Fund. 13

        65.   The Aon Hewitt Small & Mid Cap Equity Fund is still an investment


 13 According to the Plan’s Form 5500, as of December 31, 2015, $11.7 million was invested
in the Touchstone fund, $30.5 million in the AMG fund, and $21.1 in the DFA fund.


                                            27
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 28 of 58 PageID #:28




option in the Plan. Using an active investment management strategy, the Fund

seeks to achieve long-term growth of capital by investing in a diversified portfolio of

primarily small and mid-sized U.S. companies. Morningstar classifies the Fund in

the mid-cap growth asset category and uses the Russell Mid Cap Growth Index as

its style-specific benchmark. The Russell Mid Cap Growth Index measures the

performance of the mid-cap growth segment of the U.S. equity universe. Of the

approximately 800 of the smallest securities based on their market cap, the index

includes a subset of those companies that exhibit higher price-to-book ratios and

higher forecasted growth values.

         66.    The Aon Hewitt Small & Mid Cap Equity Fund did not have a

sufficient performance record when it was added to the Plan. Aon Hewitt first

offered the Fund on October 1, 2013. 14 The Fund therefore had only three years of

performance at the time it was included in the Plan, and less than three years of

history when Defendants decided to add it to the Plan. As of June 30, 2016, the

Fund underperformed the benchmark identified by Aon Hewitt (Russell 2500 Index)

over all reporting periods, including 166 bps since inception. 15 For 2014 and 2015,

the Fund also underperformed the style-specific mid-cap growth index (Russell Mid

Cap Growth Index) by 650 bps and 410 bps, respectively.

         67.     For the two full calendar years that the Aon Hewitt Small & Mid Cap

Equity Fund had an actual performance record (2014 and 2015), the Fund also

underperformed the Plan’s existing AMG TimesSquare Mid Cap Growth Fund


 14   Oct. 2016 Offering Stmt. at 62.
 15   Id.


                                           28
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 29 of 58 PageID #:29




(TMDIX), which was a mid-cap growth fund benchmarked to the Russell Mid Cap

Growth Index. Prior to its removal in October 2016, the AMG TimesSquare fund

was a Plan investment option since at least 2010. As of June 30, 2016, the AMG

TimesSquare fund outperformed its benchmark over one-, five-, and ten-year

periods. For the five-year period from 2011 through 2015, the fund ranked in the

36th percentile or better in its peer group for four out of those five years.

        68.     The Aon Hewitt Small & Mid Cap Equity Fund was also inferior to

other comparable funds in the market, such as the Vanguard Mid-Cap Growth

Index Fund (Adm) (VMGMX), a passively managed mid-cap growth index fund.

Like the Aon Hewitt Fund, Morningstar classifies the Vanguard index fund in the

mid-cap growth asset category and uses the Russell Mid Cap Growth Index as its

benchmark. From 2014 through 2019, the Vanguard index fund charged 7 to 9 bps

compared to 70 to 73 bps charged by Aon Hewitt, which is up to 711% more. 16 For

the two full calendar years that the Aon Hewitt Small & Mid Cap Equity Fund had

an actual performance history (2014 and 2015), the Aon Hewitt Fund substantially

underperformed the Vanguard index alternative by 808 bps and 332 bps,

respectively.

        69.     Because the Aon Hewitt Small & Mid Cap Equity Fund had an

insufficient performance history and Aon Hewitt was unable to successfully manage

the strategy by generating investment returns that exceeded its style-specific

benchmark or a passively managed equivalent, Defendants failed to make a


 16 Oct. 2016 Offering Stmt. at 57; June 2019 Offering Stmt. at 65; Astellas Fee Disclosure
at 8; Morningstar.


                                            29
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 30 of 58 PageID #:30




reasoned decision that adding the actively managed Fund to the Plan was in the

best interest of Plan participants or prudent, and failed to determine whether

participants would be better served by other prudent and better performing

alternatives available to the Plan after considering all relevant factors. The decision

to include the Aon Hewitt Fund in the Plan only served to benefit Aon Hewitt.

         70.    Since the Aon Hewitt Small & Mid Cap Equity Fund was included in

the Plan, it has underperformed both its style-specific benchmark and passively

managed equivalents. By including the Aon Hewitt Small & Mid Cap Equity Fund

in the Plan, Defendants caused Plan participants to lose in excess of $15.8 million of

their retirement savings as measured by the difference in investment returns

between the Aon Hewitt Small & Mid Cap Equity Fund and the Vanguard Mid-Cap

Growth Index Fund (VMGMX). This is a conservative estimate of the Plan’s losses.

Compared to the AMG TimesSquare Mid Cap Growth Fund (TMDIX), which

Defendants should have retained as the Plan’s actively managed mid cap growth

option rather than using the Aon Hewitt Small & Mid Cap Equity Fund, Plan

participants lost in excess of $20.8 million of their retirement savings.

                The Aon Hewitt Non-U.S. Equity Fund (Class 1)

         71.    Effective October 3, 2016, Defendants replaced the American Funds

EuroPacific Growth Fund (R6) (RERGX) with the proprietary Aon Hewitt Non-U.S.

Equity Fund (Class 1). From the American Funds mutual fund, Defendants mapped

over $39.6 million in assets to the Aon Hewitt Non-U.S. Equity Fund. 17



 17   Amount reported in the Plan’s Form 5500 as of December 31, 2015.


                                             30
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 31 of 58 PageID #:31




         72.    The Aon Hewitt Non-U.S. Equity Fund is still an investment option in

the Plan. Using an active investment management strategy, the Fund seeks to

achieve long-term growth of capital by investing in a diversified portfolio of

primarily non-U.S. equity securities. Morningstar classifies the Fund in the foreign

large cap growth asset category and uses the Morgan Stanley Capital International

All Country World Index Excluding U.S. Growth Index (MSCI ACWI Ex-US Growth

Index) as its style-specific benchmark. The MSCI benchmark index captures large

and mid-cap securities exhibiting growth style characteristics across 22 developed

markets countries (excluding the United States) and 26 emerging markets

countries.

         73.    The Aon Hewitt Non-U.S. Equity Fund did not have a sufficient

performance record when it was added to the Plan. Aon Hewitt first offered the

Fund on October 1, 2013. 18 The Fund therefore had only three years of performance

at the time it was included in the Plan, and had less than three years of history

when Defendants decided to add it to the Plan. As of June 30, 2016, the Fund

underperformed the benchmark identified by Aon Hewitt (MSCI ACWI Ex-US

Index) for the quarter, year-to-date and one year. 19 In 2014 and 2015, the Aon

Hewitt Non-U.S. Equity Fund underperformed its style-specific benchmark (MSCI

ACWI Ex-US Growth Index) by 178 bps and 160 bps, respectively.

         74.    For the two full calendar years that the Aon Hewitt Non-U.S. Equity

Fund had an actual performance history (2014 and 2015), the Fund substantially


 18   Oct. 2016 Offering Stmt. at 62.
 19   Id.


                                           31
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 32 of 58 PageID #:32




underperformed the Plan’s existing American Funds EuroPacific Growth Fund

(RERGX) by 178 bps and 299 bps, respectively. The American Funds EuroPacific

Growth Fund was added to the Plan during 2010. The fund is comparable to the

Aon Hewitt Non-U.S. Equity Fund as shown by Defendants’ decision to map its

assets to the Aon Hewitt Fund and their use of the same benchmark index (MSCI

ACWI Ex-US Growth Index) to evaluate the performance of the fund. It also had a

consistent history of outperforming its benchmark and peers. As December 31,

2015, the fund outperformed the benchmark (MSCI ACWI Ex-US Index) over one-,

five-, and ten-year periods. 20 In addition, as of June 30, 2016, the fund outperformed

the MSCI ACWI Ex-US Growth Index over one-, three-, and five-year periods. From

2011 through 2015, the American Funds fund ranked in the 40th percentile or better

among its peers in four out of those five years. The American Funds EuroPacific

Growth Fund also charged fees comparable to the Aon Hewitt Fund before it was

removed from the Plan. 21

        75.   The Aon Hewitt Non-U.S. Equity Fund was also inferior to other

comparable funds in the market, such as the Vanguard Total World Stock Index

Fund (Instl) (VTWIX). The Vanguard index fund is a passively managed foreign

index fund that provides shareholders broad exposure to stock markets around the

world, including developed and emerging markets. From 2014 through 2019, the



 20 EuroPacific Growth Fund, Form N-1A, Dec. 31, 2015,
https://www.sec.gov/Archives/edgar/data/719603/000005193116002500/eupac485b.htm.
Because R6 shares did not have ten years of performance, the
 21 Astellas US Retirement and Saving Plan, Your Guide to Upcoming 401(k) Transition, at

18 (“Transition Guide”); Morningstar.


                                          32
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 33 of 58 PageID #:33




Vanguard index fund charged 8 to 15 bps compared to approximately 42 to 47 bps

charged by Aon Hewitt, which is up to 213% more. 22 The Vanguard index fund

therefore is a reasonable lower-cost alternative to the Aon Hewitt Non-U.S. Equity

Fund. For the two full calendar years that the Aon Hewitt Fund had an actual

performance history (2014 and 2015), the Fund substantially underperformed the

Vanguard index alternative by 807 bps and 64 bps, respectively.

        76.   Because the Aon Hewitt Non-U.S. Equity Fund had an insufficient

performance history and Aon Hewitt was unable to successfully manage the

strategy by generating investment returns that exceeded its style-specific

benchmark or a passively managed equivalent, Defendants failed to make a

reasoned decision that adding the actively managed Fund to the Plan was in the

best interest of Plan participants or prudent, and failed to determine whether

participants would be better served by other prudent and better performing

alternatives available to the Plan after considering all relevant factors. The decision

to include the Aon Hewitt Fund in the Plan only served to benefit Aon Hewitt.

        77.   Since the Aon Hewitt Non-U.S. Equity Fund was included in the Plan,

it has underperformed both its style-specific benchmark and passively managed

equivalents. By including the Aon Hewitt Non-U.S. Equity Fund in the Plan,

Defendants caused Plan participants to lose substantial retirement savings as

measured by the difference in investment returns between the Aon Hewitt Non-U.S.

Equity Fund and the Vanguard Total World Stock Index Fund (VTWIX). This is a


 22 June 2019 Offering Stmt. at 65; Oct. 2016 Offering Stmt. at 58; Astellas Fee Disclosure
at 6; Morningstar.


                                            33
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 34 of 58 PageID #:34




conservative estimate of the Plan’s losses. Compared to the American Funds

EuroPacific Growth Fund (RERGX), which Defendants should have retained as the

Plan’s actively managed foreign investment option rather than using the Aon

Hewitt Non-U.S. Fund, Plan participants lost even more of their retirement

savings.

                The Aon Hewitt Inflation Strategy Fund (Class 1)

         78.    Effective October 3, 2016, Defendants replaced the PIMCO Real

Return Fund (Instl) (PRRIX) with the proprietary Aon Hewitt Inflation Strategy

Fund (Class 1). From the PIMCO fund, Defendants mapped over $9.3 million in

assets to the Aon Hewitt Inflation Strategy Fund. 23

         79.    The Aon Hewitt Inflation Strategy Fund is still an investment option

in the Plan. Using an active investment management strategy, the Fund seeks to

provide total return in excess of inflation by primarily investing in debt securities,

including Treasury Inflation-Protected Securities. Morningstar classifies the Fund

in the inflation-protected bond asset category and identifies the Barclays U.S.

Treasury Inflation Protected Securities (“TIPS”) Index as its benchmark.

         80.    The Aon Hewitt Inflation Strategy Fund did not have a sufficient

performance record when it was added to the Plan. Aon Hewitt first offered the

Fund on October 1, 2013. 24 The Fund therefore had only three years of performance

at the time it was included in the Plan, and had less than three years of history

when Defendants decided to add it to the Plan. As of June 30, 2016, the Fund


 23   Amount reported in the Plan’s Form 5500 as of December 31, 2015.
 24   Oct. 2016 Offering Stmt. at 61 (Class I Shares).


                                             34
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 35 of 58 PageID #:35




underperformed its custom benchmark developed by Aon Hewitt over all reporting

periods. 25 For the two full calendar years the Fund had an actual performance

record (2014 and 2015), the Aon Hewitt Inflation Strategy Fund also substantially

underperformed the Barclays U.S. TIPS benchmark index by 367 bps and 366 bps,

respectively. Moreover, over that time period, the Fund underperformed the Plan’s

existing PIMCO Real Return Fund (PRRIX) by 345 to 235 bps annually, which was

a comparable inflation-protected bond fund benchmarked to the same index.

        81.    The Aon Hewitt Inflation Strategy Fund was also inferior to other

comparable funds in the market, such as the Vanguard Inflation-Protected

Securities Fund (Instl) (VIPIX). Like the Aon Hewitt Fund, the Vanguard fund

invests in Treasury inflation-protected securities. Morningstar also classifies the

Vanguard fund in the inflation-protected bond asset category and uses the Barclays

U.S. TIPS Index as its benchmark. Since before 2015, the Vanguard fund charged 7

bps, while Aon Hewitt charged approximately 20 to 26 bps for the Inflation Strategy

Fund, which is up to 271% more. 26 For the two full calendar years that the Aon

Hewitt Inflation Strategy Fund had an actual performance history (2014 and 2015),

the Fund substantially underperformed the Vanguard alternative by 410 to 343 bps

annually.

        82.   Because the Aon Hewitt Inflation Strategy Fund had an insufficient

performance history and Aon Hewitt was unable to successfully manage the



 25 Id.
 26 Oct. 2016 Offering Stmt. at 57; June 2019 Offering Stmt. at 65; Astellas Fee Disclosure
at 10; Morningstar.


                                            35
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 36 of 58 PageID #:36




strategy by generating investment returns that exceeded its benchmark or a

passively managed equivalent, Defendants failed to make a reasoned decision that

adding the actively managed Fund to the Plan was in the best interest of Plan

participants or prudent, or whether participants would be better served by other

prudent and better performing alternatives available to the Plan after considering

all relevant factors. The decision to include the Aon Hewitt Inflation Strategy Fund

in the Plan only served to benefit Aon Hewitt.

      83.    Since the Aon Hewitt Inflation Strategy Fund was included in the

Plan, it has underperformed both its benchmark and passively managed

equivalents. By including the Aon Hewitt Inflation Strategy Fund in the Plan,

Defendants caused Plan participants to lose retirement savings as measured by the

difference in investment returns between the Aon Hewitt Inflation Strategy Fund

and the Vanguard Inflation-Protected Securities Fund (VIPIX). This is a

conservative estimate of the Plan’s losses. Plan participants would not have lost

even more of their retirement savings had Defendants retained the PIMCO Real

Return Fund (PRRIX) rather than replacing this fund with the Aon Hewitt Inflation

Strategy Fund.

             The Aon Hewitt Core Plus Bond Fund (Class 1)

      84.    Effective October 3, 2016, Defendants replaced the PIMCO Total

Return Fund (Instl) (PTTRX) with the proprietary Aon Hewitt Core Plus Bond

Fund (Class 1). From the PIMCO fund, Defendants mapped over $39.3 million in




                                         36
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 37 of 58 PageID #:37




assets to the Aon Hewitt Core Plus Bond Fund. 27

        85.   The Aon Hewitt Core Plus Bond Fund is still an investment option in

the Plan. Using an active investment management strategy, the Fund seeks to

achieve a total return from current income and capital appreciation by investing in

a diversified portfolio of fixed income securities. Morningstar classified the Fund in

the intermediate-term bond asset category and identifies the Barclays U.S.

Aggregate Bond Index as its benchmark. The Barclays U.S. Aggregate Bond Index

measures the performance of investment grade, U.S. dollar-denominated, fixed-rate

taxable bonds, including Treasuries, government-related and corporate securities,

and mortgage-backed securities.

        86.   The Aon Hewitt Core Plus Bond Fund did not have a sufficient

performance record when it was added to the Plan. Aon Hewitt first offered the

Fund on October 1, 2013. 28 The Fund therefore had only three years of performance

at the time it was included in the Plan, and had less than three years of history

when Defendants decided to add it to the Plan. As of June 30, 2016, the Fund

underperformed its custom benchmark developed by Aon Hewitt over all reporting

periods. 29 For the 2014 and 2015, the Fund also underperformed the Barclays U.S.

Aggregate Bond Index by 87 bps and 60 bps, respectively. In addition, over that

two-year period, the Fund underperformed the Plan’s existing PIMCO Total Return

Fund (PTTRX), which was a comparable intermediate-term bond fund benchmarked



 27 Amount reported in the Plan’s Form 5500 as of December 31, 2015.
 28 Oct. 2016 Offering Stmt. at 62.
 29 Id.




                                          37
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 38 of 58 PageID #:38




to that same index.

        87.   The Aon Hewitt Core Plus Bond Fund was also inferior to other

comparable funds in the market, such as the Vanguard Intermediate-Term Bond

Index Fund (Instl Plus) (VBIUX), a passively managed intermediate-term bond

fund. Morningstar classified the Vanguard index fund in the intermediate-term

bond asset category and uses the Barclays U.S. Aggregate Bond Index as its

benchmark. From 2014 through 2019, the Vanguard index fund charged 4 to 5 bps

compared to approximately 25 to 34 bps charged by Aon Hewitt, which is up to

750% more. 30 For the two full calendar years that the Aon Hewitt Core Plus Bond

Fund had an actual performance history (2014 and 2015), the Aon Hewitt Fund

substantially underperformed the Vanguard index alternative by 186 bps and 132

bps, respectively.

        88.   Because the Aon Hewitt Core Plus Bond Fund had an insufficient

performance history and Aon Hewitt was unable to successfully manage the

strategy by generating investment returns that exceeded its benchmark or a

passively managed equivalent, Defendants failed to make a reasoned decision that

adding the actively managed Fund to the Plan was in the best interest of Plan

participants or prudent, or whether participants would be better served by other

prudent and better performing alternatives available to the Plan after considering

all relevant factors. The decision to include the Aon Hewitt Fund in the Plan only

served to benefit Aon Hewitt.


  June 2019 Offering Stmt. at 65; Astellas Fee Disclosure at 10; Transition Guide at 17;
 30

Morningstar.


                                           38
       Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 39 of 58 PageID #:39




         89.   Since the Aon Hewitt Core Plus Bond Fund was included in the Plan,

it has underperformed both its benchmark and passively managed equivalents. By

including the Aon Hewitt Core Plus Bond in the Plan, Defendants caused Plan

participants to lose substantial retirement savings as measured by the difference in

investment returns between the Aon Hewitt Core Plus Bond Fund and the

Vanguard Intermediate-Term Bond Index Fund (VBIUX). Plan participants also

would not have lost retirement savings had Defendants retained the PIMCO Total

Return Fund (PTTRX) rather than replacing this fund with the Aon Hewitt Core

Plus Bond Fund.

III.     The Astellas Defendants breached their fiduciary duties by causing
         the Plan to pay unreasonable investment management fees.

         90.   When providing investments to plan participants, the importance of

fees cannot be overstated. Indeed, “the duty to avoid unwarranted costs is given

increased emphasis in the prudent investor rule” under the common law of trusts,

which informs ERISA’s fiduciary duties. RESTATEMENT (THIRD) OF TRUSTS ch. 17,

intro. note (2007); see Tibble, 135 S. Ct. at 1828 (citing RESTATEMENT (THIRD) OF

TRUSTS §90 in finding a continuing duty to monitor under ERISA). As the

Restatement explains, “cost-conscious management is fundamental to prudence in

the investment function.” RESTATEMENT (THIRD) OF TRUSTS §90 cmt. b.

         91.   It is a simple principle of investment management that the larger

amount an investor has available to invest, the lower the investment management

fees that can be obtained in the market for a given investment vehicle. Large

retirement plans have substantial bargaining power to negotiate low fees for



                                           39
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 40 of 58 PageID #:40




investment management services through separately managed accounts, collective

investment trusts, and lower-cost share classes for mutual fund and collective

investment trust investments.

        92.   Mutual funds and collective investment trusts frequently offer

multiple share classes. Retail share classes are marketed to individuals with small

amounts to invest. Institutional share classes are offered to investors with large

amounts to invest, such as large retirement plans. The different share classes of a

given mutual fund or collective trust have the identical manager, are managed

identically, invest in the same portfolio of securities, and allocate their assets the

same. The only difference is that the retail shares charge significantly higher fees,

resulting in retail class investors receiving lower returns. The share classes are

otherwise identical in all respects.

        93.   Because the only difference between the share classes is fees, selecting

higher-cost shares results in the plan paying wholly unnecessary fees. Accordingly,

absent a compelling reason to opt for the higher-cost version, prudent fiduciaries

will select the lowest-cost share class available to the plan. As a prominent legal

counsel to defined contribution fiduciaries explained:

        The fiduciaries also must consider the size and purchasing power of
        their plan and select the share classes (or alternative investments)
        that a fiduciary who is knowledgeable about such matters would select
        under the circumstances. In other words, the “prevailing
        circumstances”—such as the size of the plan—are a part of a prudent
        decision making process. The failure to understand the concepts and to
        know about the alternatives could be a costly fiduciary breach. 31


 31Fred Reish, Class–ifying Mutual Funds, PLANSPONSOR, Jan. 2011,
http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.


                                           40
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 41 of 58 PageID #:41




        94.     Given the Plan was as a large plan based on its size, the Plan had

tremendous bargaining power to obtain share classes with far lower costs than

higher-cost shares. Lower-cost share classes of the Plan’s investments were readily

available. To the extent the Plan’s investments advertised minimum investment

thresholds for the lowest-cost institutional shares, the investment provider would

have waived those requirements based on the Plan’s size, if the Astellas Defendants

had requested such a waiver. See Tibble v. Edison Int’l, No. 07-5359, 2010 WL

2757153, at *9 (C.D. Cal. July 8, 2010), affirmed 729 F.3d 1110 (9th Cir. 2013)

(finding based on evidence at trial that “mutual funds will often waive an

investment minimum for institutional share classes” for large 401(k) plans, and

that “[i]t is also common for investment advisors representing large 401(k) plans to

call mutual funds and request waivers of the investment minimums so as to secure

the institutional shares.”).

        95.     Fund providers explicitly acknowledge the ability of plan fiduciaries to

negotiate for lower-cost shares. For instance, Vanguard recognizes this ability and

expressly “reserves the right to establish higher or lower minimum amounts for

certain investors”, including when the “plan sponsor’s aggregate assets within the

Vanguard Funds will likely generate substantial economies in the servicing of their

accounts.” 32

        96.     The Astellas Defendants had the fiduciary authority or responsibility


 32See Vanguard Funds Multiple Class Plan,
https://www.sec.gov/Archives/edgar/data/1409957/000093247113007109/multipleclassplanv
anguardfun.pdf.


                                            41
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 42 of 58 PageID #:42




over the selection and retention of the share class used for each of the Plan’s

investments. Aon Hewitt expressly disclaimed any responsibility over the selection

of share classes for the Plan’s investments. Despite the fact that lower-cost shares

for the exact same investment option were available to the Plan, the Astellas

Defendants selected and continue to maintain higher-cost shares for Plan

investment options than were available to the Plan based on its substantial size.

         97.    From 2014 through October 2016, the Astellas Defendants retained the

BlackRock Equity Index Fund in T shares when lower-cost M shares were available

since March 2012 for 33% less. They maintained the BlackRock MSCI ACWI Ex-

U.S. Index Fund in M shares when lower-cost F shares were available since

December 2003 for 82% less. Since 2014, the Astellas Defendants also maintained

CF10 shares for the J.P. Morgan SmartRetirement Passive Blend target date funds

when CF shares were available for 29% less.

         98.    In connection with restructuring the Plan’s investment lineup in

October 2016, the Astellas Defendants represented to Plan participants that

Astellas was “making available the lowest overall cost share class of each fund”. 33

By selecting and maintaining higher-cost share classes for certain Plan investments

thereafter, the Astellas Defendants acted contrary to that express representation

made to Plan participants.

         99.    As indicated supra, the Astellas Defendants retained the higher-cost

CF10 shares for the J.P. Morgan SmartRetirement Passive Blend target date funds



 33   Transition Guide at 6 (emphasis added).


                                                42
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 43 of 58 PageID #:43




after the October 2016 lineup changes. The Astellas Defendants also selected and

retained the Class 1 shares of the five Aon Hewitt collective investment trusts

included in the Plan. The Astellas Defendants made this decision even though

lower-cost Class I shares were available for 10 bps less for each investment. 34 This

caused Plan participants to pay up to 100% more for the exact same investment. In

addition, the Astellas Defendants have included the T. Rowe Price Health Sciences

Fund (PRHSX) in the Plan since at least 2009. Beginning on March 23, 2016, T.

Rowe Price offered lower-cost Class I shares (THISX), which cost 10% less in fees. 35

        100.   By providing Plan participants the more expensive share classes of

Plan investment options, the Astellas Defendants caused participants to lose

millions of dollars of their retirement savings. 36

                          CLASS ACTION ALLEGATIONS

        101.   29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

        102.   In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all


 34  Oct. 2016 Offering Stmt. at 57; June 2019 Offering Stmt. at 65.
 35  T. Rowe Price Health Sciences Fund, Inc., Form N-CSR, June 30, 2016,
https://www.sec.gov/Archives/edgar/data/1002624/000120677416006960/srhsf_ncsrs.htm.
  36 Plan losses will be carried forward using the investment return of an S&P 500 index

fund, the Vanguard Institutional Index (VIIIX), to account for lost investment returns on
those assets.


                                            43
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 44 of 58 PageID #:44




participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following classes:

      Aon Hewitt Collective Investment Trust Class
      All participants and beneficiaries of the Astellas US Retirement and Savings
      Plan who from October 3, 2016 through the date of judgment invested in one
      or more Aon Hewitt collective investment trusts and were injured by (1) the
      breaches of fiduciary duties alleged in Counts I and IV of the Complaint, or
      (2) the prohibited transactions alleged in Count III of the Complaint,
      excluding Defendants and members of the Board of Directors of Astellas US
      LLC and the Astellas Retirement Plan Administrative Committee.

      Investment Management Fee Class
      All participants and beneficiaries of the Astellas US Retirement and Savings
      Plan from July 1, 2014 through the date of judgment who invested in one or
      more Plan investments for which a lower-cost share class was available and
      were injured by the breaches of fiduciary duties alleged in Counts II and IV of
      the Complaint, excluding Defendants and members of the Board of Directors
      of Astellas US LLC and the Astellas Retirement Plan Administrative
      Committee.

      103.   This action meets the requirements of Rule 23 and is certifiable as a

class action for the following reasons:

             a.     The Classes include over 3,000 members and are so large that

      joinder of all its members is impracticable.

             b.     There are questions of law and fact common to the Classes

      because Defendants owed fiduciary duties to the Plan and to all participants

      and beneficiaries and took the actions and made omissions alleged herein as

      to the Plan and not as to any individual participant. Thus, common questions

      of law and fact include the following, without limitation: who are the

      fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a); whether

      the fiduciaries of the Plan breached their fiduciary duties to the Plan; what




                                           44
Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 45 of 58 PageID #:45




  are the losses to the Plan resulting from each breach of fiduciary duty; and

  what Plan-wide equitable and other relief the court should impose in light of

  Defendants’ breaches of duty.

        c.     Plaintiffs’ claims are typical of the claims of the Classes because

  each Plaintiff was a participant during the time period at issue in this action

  and all participants in the Plan were harmed by Defendants’ misconduct.

        d.     Plaintiffs are adequate representatives of the Classes because

  they were participants in the Plan during the Class period, have no interest

  that is in conflict with any other member of the Classes, are committed to the

  vigorous representation of the Classes, and have engaged experienced and

  competent attorneys to represent the Classes.

        e.     Prosecution of separate actions for these breaches of fiduciary

  duties by individual participants and beneficiaries would create the risk of

  (A) inconsistent or varying adjudications that would establish incompatible

  standards of conduct for Defendants in respect to the discharge of their

  fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

  §1109(a), and (B) adjudications by individual participants and beneficiaries

  regarding these breaches of fiduciary duties and remedies for the Plan would,

  as a practical matter, be dispositive of the interests of the participants and

  beneficiaries not parties to the adjudication or would substantially impair or

  impede those participants’ and beneficiaries’ ability to protect their interests.

  Therefore, this action should be certified as a class action under Rule




                                      45
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 46 of 58 PageID #:46




       23(b)(1)(A) or (B).

       104.   A class action is the superior method for the fair and efficient

adjudication of this controversy because joinder of all participants and beneficiaries

is impracticable, the losses suffered by individual participants and beneficiaries

may be small and impracticable for individual members to enforce their rights

through individual actions, and the common questions of law and fact predominate

over individual questions. Given the nature of the allegations, no class member has

an interest in individually controlling the prosecution of this matter, and Plaintiffs

are aware of no difficulties likely to be encountered in the management of this

matter as a class action. Alternatively, then, this action may be certified as a class

under Rule 23(b)(3) if it is not certified under Rule 23(b)(1)(A) or (B).

       105.   Plaintiffs’ counsel, Schlichter Bogard & Denton, LLP, will fairly and

adequately represent the interests of the Classes and is best able to represent the

interests of the Classes under Rule 23(g). Schlichter Bogard & Denton has been

appointed as class counsel in over 30 other ERISA class actions regarding excessive

fees in large defined contribution plans. Courts in these cases have consistently and

repeatedly recognized the firm’s unparalleled success in the area of defined

contribution excessive fee litigation:

   •   On November 3, 2016, Judge Michael Ponsor of the United States District
       Court for the District of Massachusetts found that by securing a $30.9 million
       settlement, Schlichter, Bogard & Denton had achieved an “outstanding result
       for the class,” and “demonstrated extraordinary resourcefulness, skill,
       efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-
       30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).

   •   As Chief Judge Michael J. Reagan of the Southern District of Illinois



                                           46
Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 47 of 58 PageID #:47




    recognized in approving a settlement which was reached on the eve of trial
    after eight years of litigation, resulting in a $62 million monetary recovery
    and very substantial affirmative relief to benefit the Plans, the firm had
    shown “exceptional commitment and perseverance in representing employees
    and retirees seeking to improve their retirement plans,” and “demonstrated
    its well-earned reputation as a pioneer and the leader in the field” of 401(k)
    plan excessive fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701,
    2015 WL 43984750, at *1 (S.D. Ill. July 17, 2015). The court further
    recognized that the law firm of “Schlichter, Bogard & Denton has had a
    humongous impact over the entire 401(k) industry, which has benefited
    employees and retirees throughout the entire country by bringing sweeping
    changes to fiduciary practices.” Id. at *3 (internal quotations omitted).

•   Other courts have made similar findings:

       o “It is clear to the Court that the firm of Schlichter, Bogard & Denton is
         preeminent in the field” “and is the only firm which has invested such
         massive resources in this area.” George v. Kraft Foods Global, Inc., No.
         08-3799, 2012 WL 13089487, at *2 (N.D. Ill. June 26, 2012).

       o “As the preeminent firm in 401(k) fee litigation, Schlichter, Bogard &
         Denton has achieved unparalleled results on behalf of its
         clients.” Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015, at *2
         (C.D. Ill. Oct. 15, 2013).

       o “Litigating this case against formidable defendants and their
         sophisticated attorneys required Class Counsel to demonstrate
         extraordinary skill and determination.” Beesley v. Int’l Paper Co., No.
         06-703, 2014 WL 375432, at *2 (S.D. Ill. Jan. 31, 2014). The court also
         emphasized that “the law firm of Schlichter, Bogard & Denton is the
         leader in 401(k) fee litigation.” Id. at *8 (internal quotations omitted).

       o U.S. District Judge Harold Baker of the Central District of Illinois
         acknowledged the significant impact of the firm’s work, finding that as
         of 2013, the nationwide “fee reduction attributed to Schlichter, Bogard
         & Denton’s fee litigation and the Department of Labor’s fee disclosure
         regulations approach $2.8 billion in annual savings for American
         workers and retirees.” Nolte, 2013 WL 12242015, at *2 (emphasis
         added).

       o U.S. District Judge David Herndon of the Southern District of Illinois
         recognized the firm’s extraordinary contributions to the retirement
         industry: “Schlichter, Bogard & Denton and lead attorney Jerome
         Schlichter’s diligence and perseverance, while risking vast amounts of


                                       47
Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 48 of 58 PageID #:48




          time and money, reflect the finest attributes of a private attorney
          general. Beesley, 2014 WL 375432, at *2.

       o U.S. District Court Judge G. Patrick Murphy similarly recognized the
         work of Schlichter, Bogard & Denton as exceptional:

                 Schlichter, Bogard & Denton’s work throughout this
                 litigation illustrates an exceptional example of a private
                 attorney general risking large sums of money and
                 investing many thousands of hours for the benefit of
                 employees and retirees. No case had previously been
                 brought by either the Department of Labor or private
                 attorneys against large employers for excessive fees in a
                 401(k) plan. Class Counsel performed substantial work[,]
                 investigating the facts, examining documents, and
                 consulting and paying experts to determine whether it
                 was viable. This case has been pending since September
                 11, 2006. Litigating the case required Class Counsel to be
                 of the highest caliber and committed to the interests of
                 the participants and beneficiaries of the General
                 Dynamics 401(k) Plans.

          Will v. General Dynamics Corp., No. 06-698, 2010 WL 4818174, at *3
          (S.D. Ill. Nov. 22, 2010).

•   Schlichter, Bogard & Denton handled the first full trial of an ERISA
    excessive fee case, resulting in a $36.9 million judgment for the plaintiffs that
    was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., 746 F.3d 327
    (8th Cir. 2014). In awarding attorney’s fees after trial, the district court
    concluded that “Plaintiffs’ attorneys are clearly experts in ERISA litigation.”
    Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033, at *3 (W.D. Mo. Nov. 2,
    2012). Following remand, the district court again awarded Plaintiffs’
    attorney’s fees, emphasizing the significant contribution Plaintiffs’ attorneys
    have made to ERISA litigation, including educating the Department of Labor
    and federal courts about the importance of monitoring fees in retirement
    plans:

          Of special importance is the significant, national contribution made by
          the Plaintiffs whose litigation clarified ERISA standards in the context
          of investment fees. The litigation educated plan administrators, the
          Department of Labor, the courts and retirement plan participants
          about the importance of monitoring recordkeeping fees and separating
          a fiduciary’s corporate interest from its fiduciary obligations.



                                       48
Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 49 of 58 PageID #:49




    Tussey v. ABB, Inc., No. 06-4305, 2015 WL 8485265, at *2 (W.D. Mo. Dec. 9,
    2015).

•   In Spano v. Boeing Co., in approving a settlement reached after nine years of
    litigation which included $57 million in monetary relief and substantial
    affirmative relief to benefit participants, the court found that “The law firm
    Schlichter, Bogard & Denton has significantly improved 401(k) plans across
    the country by bringing cases such as this one, which have educated plan
    administrators, the Department of Labor, the courts and retirement plan
    participants about the importance of monitoring recordkeeping fees.” No. 06-
    743, Doc. 587, at 5–6 (S.D. Ill. Mar. 31, 2016) (Rosenstengel, J.) (internal
    quotations omitted).

•   In approving a settlement including $32 million plus significant affirmative
    relief, Chief Judge William Osteen in Kruger v. Novant Health, Inc., No. 14-
    208, Doc. 61, at 7–8 (M.D. N.C. Sept. 29, 2016) found that “Class Counsel’s
    efforts have not only resulted in a significant monetary award to the class but
    have also brought improvement to the manner in which the Plans are
    operated and managed which will result in participants and retirees
    receiving significant savings[.]”

•   On January 28, 2020, Judge George L. Russell of the District of Maryland
    found Schlichter, Bogard & Denton “pioneered this ground-breaking and
    novel area of litigation” that has “dramatically brought down fees in defined
    contribution plans” after the firm obtained a $14 million dollar settlement.
    Kelly v. Johns Hopkins Univ., No. 16-2835-GLR, 2020 WL 434473, at *2 (D.
    Md. Jan. 28, 2020).

•   Schlichter, Bogard & Denton is also class counsel in and handled Tibble v.
    Edison International, 135 S. Ct. 1823 (2015), the first and only Supreme
    Court case to address the issue of excessive fees in a defined contribution
    plan—in which the Court held in a unanimous 9–0 decision that ERISA
    fiduciaries have “a continuing duty to monitor investments and remove
    imprudent ones[.]” Id. at 1829. Schlichter, Bogard & Denton successfully
    petitioned for a writ of certiorari, and obtained amicus support from the
    United States Solicitor General and AARP, among others. Given the Court’s
    broad recognition of an ongoing fiduciary duty, the Tibble decision will affect
    all ERISA defined contribution plans.

•   The firm’s work in ERISA excessive fee class actions has been featured in the
    New York Times, Wall Street Journal, NPR, Reuters, and Bloomberg, among
    other media outlets. See, e.g., Anne Tergesen, 401(k) Fees, Already Low, Are




                                       49
      Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 50 of 58 PageID #:50




        Heading Lower, Wall St. J. (May 15, 2016); 37 Gretchen Morgenson, A Lone
        Ranger of the 401(k)’s, N.Y. Times (Mar. 29, 2014); 38 Liz Moyer, High Court
        Spotlight Put on 401(k) Plans, Wall St. J. (Feb. 23, 2015); 39 Floyd Norris,
        What a 401(k) Plan Really Owes Employees, N.Y. Times (Oct. 16, 2014); 40
        Sara Randazzo, Plaintiffs’ Lawyer Takes on Retirement Plans, Wall St. J.
        (Aug. 25, 2015); 41 Jess Bravin and Liz Moyer, High Court Ruling Adds
        Protections for Investors in 401(k) Plans, Wall St. J. (May 18, 2015); 42 Jim
        Zarroli, Lockheed Martin Case Puts 401(k) Plans on Trial, NPR (Dec. 15,
        2014); 43 Mark Miller, Are 401(k) Fees Too High? The High-Court May Have
        an Opinion, Reuters (May 1, 2014); 44 Greg Stohr, 401(k) Fees at Issue as
        Court Takes Edison Worker Appeal, Bloomberg (Oct. 2, 2014). 45

  COUNT I: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
AGAINST DEFENDANTS RELATED TO THE AON HEWITT COLLECTIVE
                   INVESTMENT TRUSTS

        106.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

        107.   This Count alleges breach of fiduciary duties against all Defendants.

        108.   Defendants are required to act “solely in the interest” of participants

and to manage the assets of the Plan for the “exclusive purpose of providing benefits

to participants and their beneficiaries, and defraying reasonable expenses of

administering the Plan”, and “with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent man acting in a like capacity and


 37  http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601.
 38  http://www.nytimes.com/2014/03/30/business/a-lone-ranger-of-the-401-k-s.html?_r=0.
  39 http://www.wsj.com/articles/high-court-spotlight-put-on-401-k-plans-1424716527.
  40 http://www.nytimes.com/2014/10/17/business/what-a-401-k-plan-really-owes-

employees.html?_r=0.
  41 http://blogs.wsj.com/law/2015/08/25/plaintiffs-lawyer-takes-on-retirement-plans/.
  42 http://www.wsj.com/articles/high-court-ruling-adds-protections-for-investors-in-401-k-

plans-1431974139.
  43 http://www.npr.org/2014/12/15/370794942/lockheed-martin-case-puts-401-k-plans-on-

trial.
  44 http://www.reuters.com/article/us-column-miller-401fees-idUSBREA400J220140501.
  45 http://www.bloomberg.com/news/articles/2014-10-02/401-k-fees-at-issue-as-court-takes-

edison-worker-appeal.


                                            50
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 51 of 58 PageID #:51




familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims”. 29 U.S.C. §1104(a)(1)(A)–(B). Defendants are

directly responsible for selecting prudent investment options, evaluating and

monitoring the Plan’s investments on an ongoing basis and eliminating imprudent

designated investment alternatives, and taking all necessary steps to ensure that

the Plan’s assets are invested prudently. As the Supreme Court confirmed, ERISA’s

“duty of prudence involves a continuing duty to monitor investments and remove

imprudent ones[.]” Tibble, 135 S. Ct. at 1829.

      109.   Defendants breached their duties of loyalty and prudence under 29

U.S.C. §1104(a)(1)(A) and (B) by selecting and retaining the Aon Hewitt collective

investment trusts in the Plan. Instead of acting solely in the interest of Plan

participants, Defendants put their own interests first, selecting and retaining the

Aon Hewitt collective investment trusts because of the benefits they provided to

Aon Hewitt, which came at the expense of participants’ retirement savings. While

Aon Hewitt received hundreds of millions of dollars in Plan assets as seed money for

its investment management business and significant fee revenues, participants

sustained massive losses in retirement savings due to high fees and poor

performance. Moreover, Defendants failed to engage in a reasoned decision-making

process to determine that using the Aon Hewitt funds was in the best interests of

Plan participants or prudent, and failed to determine whether participants would

be better served by other prudent and better performing alternatives available to

the Plan after considering all relevant factors. Defendants’ decision to add the




                                          51
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 52 of 58 PageID #:52




proprietary Aon Hewitt funds to the Plan caused the Plan and participants to incur

significant performance losses.

      110.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      111.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      112.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

  COUNT II: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
AGAINST THE ASTELLAS DEFENDANTS RELATED TO UNREASONABLE
               INVESTMENT MANAGEMENT FEES

      113.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      114.     This Count alleges breach of fiduciary duties against the Astellas

Defendants.

      115.     The Astellas Defendants breached their duties of loyalty and prudence

under 29 U.S.C. §1104(a)(1)(A) and (B) by selecting and retaining as Plan

investment options higher-cost shares of mutual funds and collective investment


                                           52
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 53 of 58 PageID #:53




trusts that charged unreasonable investment management fees relative to other

investment options that were available to the Plan at all relevant times, including

separately managed accounts, collective investment trusts, and lower-cost share

classes for the Plan’s mutual fund and collective investment trust investments with

the identical investment manager and investments.

      116.   Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      117.   Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate. Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

  COUNT III: PROHIBITED TRANSACTIONS (29 U.S.C. §1106) AGAINST
    DEFENDANTS RELATED TO THE AON HEWITT COLLECTIVE
                     INVESTMENT TRUSTS

      118.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      119.   This Count is asserted against all Defendants.

      120.   Section 1106(b) prohibits transactions between a plan and a fiduciary.

29 U.S.C. §1106(b). Aon Hewitt is a Plan fiduciary, and caused the Plan to use Aon


                                          53
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 54 of 58 PageID #:54




Hewitt collective investment trusts and to pay Plan assets to Aon Hewitt. Aon

Hewitt therefore dealt with the assets of the Plan in its own interest or for its own

account, in violation of 29 U.S.C. §1106(b)(1); acted in a transaction involving the

Plan on behalf of a party whose interests were adverse to the interests of the Plan,

its participants and beneficiaries, in violation of 29 U.S.C. §1106(b)(2); and received

consideration for its own personal account from parties dealing with the Plan in

connection with transactions involving the assets of the Plan, in violation of 29

U.S.C. §1106(b)(3).

      121.   Section 1106(a) prohibits transactions between a plan and a party in

interest. 29 U.S.C. §1106(a). Aon Hewitt is a party in interest because it is a Plan

fiduciary, and an entity providing services to the Plan. 29 U.S.C. §1002(14)(A) and

(B). Defendants caused the Plan to use Aon Hewitt collective investment trusts and

to pay Plan assets to Aon Hewitt. Defendants therefore caused the Plan to engage

in a transaction that they knew or should have known constituted an exchange of

property between the Plan and a party in interest in violation of 29 U.S.C.

§1106(a)(1)(A); engage in a transaction they knew or should have known constituted

the furnishing of services between the Plan and a party in interest in violation of 29

U.S.C. §1106(a)(1)(C); and engage in a transaction they knew or should have known

constituted a transfer of Plan assets to a party in interest in violation of 29 U.S.C.

§1106(a)(1)(D).

      122.   As a direct result of these prohibited transactions, Defendants caused

the Plan to suffer losses in the reduction of Plan assets in amount of the payments




                                           54
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 55 of 58 PageID #:55




to Aon Hewitt and the lost investment returns on those assets.

      123.   Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties and prohibited transactions alleged in this Count and to restore to the Plan

all profits through their use of Plan assets, and is subject to other equitable or

remedial relief as appropriate, including removal as a Plan fiduciary.

     COUNT IV: FAILURE TO MONITOR FIDUCIARIES AGAINST THE
                     ASTELLAS DEFENDANTS

      124.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      125.   This Count is asserted against the Astellas Defendants.

      126.   Astellas, acting through the Astellas Board, oversees the overall

governance of the Plan and has discretionary authority or control over the selection,

monitoring, and removal of Plan investments and Plan service providers. Astellas

had the authority to delegate in writing any of its fiduciary responsibilities,

including allocating such responsibilities to the Administrative Committee and Aon

Hewitt.

      127.   To the extent any of the fiduciary responsibilities of Astellas, the

Astellas Board or the Administrative Committee were delegated to another

fiduciary, their monitoring duties included an obligation to ensure that any

delegated tasks were being performed in accordance with ERISA’s fiduciary

standards.

      128.   A monitoring fiduciary must ensure that the person to whom it



                                           55
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 56 of 58 PageID #:56




delegates fiduciary duties is performing its fiduciary obligations, including those

with respect to the investment and holding of plan assets, and must take prompt

and effective action to protect the plan and participants when the delegate fails to

discharge its duties.

      129.   The Astellas Defendants breached their fiduciary monitoring duties by,

among other things:

          a. failing to monitor their appointees and delegees, to evaluate their

             performance, or to have a system in place for doing so, and standing

             idly by as the Plan suffered enormous losses as a result of their

             appointees’ imprudent actions and omissions with respect to the Plan;

          b. failing to monitor their appointees’ fiduciary process, which would have

             alerted any prudent fiduciary to the potential breach because of the

             unreasonable investment management fees and imprudent investment

             options in violation of ERISA;

          c. failing to ensure that the monitored fiduciaries considered the ready

             availability of comparable and better performing investment options

             that charged significantly lower fees and expenses than the Plan’s

             investments; and

          d. failing to remove appointees and delegees whose performance was

             inadequate in that they continued to allow unreasonable fees to be

             charged to Plan participants and imprudent investment options to be

             selected and retained in the Plan, all to the detriment of Plan




                                          56
    Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 57 of 58 PageID #:57




                 participants’ retirement savings.

      130.       As a direct result of these breaches of fiduciary duty to monitor, the

Plan suffered substantial losses. Had the Astellas Defendants and the other

delegating fiduciaries discharged their fiduciary monitoring duties prudently as

described above, the Plan would not have suffered these losses.

                               JURY TRIAL DEMANDED

      131.       Under Fed. R. Civ. P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                                  PRAYER FOR RELIEF

        For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

             •    find and declare that Defendants have breached their fiduciary

                  duties as described above;

             •    find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of

                  fiduciary duty, and to otherwise restore the Plan to the position it

                  would have occupied but for the breaches of fiduciary duty;

             •    determine the method by which Plan losses under 29 U.S.C. §1109(a)

                  should be calculated;

             •    order Defendants to provide all accountings necessary to determine

                  the amounts Defendants must make good to the Plan under §1109(a);

             •    remove the fiduciaries who have breached their fiduciary duties and

                  enjoin them from future ERISA violations;


                                               57
   Case: 1:20-cv-03882 Document #: 1 Filed: 07/01/20 Page 58 of 58 PageID #:58




           •   surcharge against Defendants and in favor of the Plan all amounts

               involved in any transactions which such accounting reveals were

               improper, excessive and/or in violation of ERISA;

           •   reform the Plan to include only prudent investments;

           •   certify the Class, appoint each of the Plaintiffs as a class

               representative, and appoint Schlichter, Bogard & Denton LLP as

               Class Counsel;

           •   award to the Plaintiffs and the Classes their attorney’s fees and costs

               under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

           •   order the payment of interest to the extent it is allowed by law; and

           •   grant other equitable or remedial relief as the Court deems

               appropriate.

July 1, 2020                            Respectfully submitted,

                                        /s/ Jerome J. Schlichter___________________
                                        SCHLICHTER BOGARD & DENTON LLP
                                        Jerome J. Schlichter, No. 2488116
                                        Michael A. Wolff, No. 6206003
                                        Sean S. Soyars, MO No. 57317
                                        Kurt C. Struckhoff, No. 6302037
                                        Scott T. Apking, No. 6319015
                                        100 South Fourth Street, Suite 1200
                                        St. Louis, MO, 63102
                                        (314) 621-6115
                                        (314) 621-5934 (fax)
                                        jschlichter@uselaws.com
                                        mwolff@uselaws.com
                                        ssoyars@uselaws.com
                                        kstruckhoff@uselaws.com
                                        sapking@uselaws.com

                                        Class Counsel for Plaintiffs



                                          58
